COURT OF APPEAL, FIRST CIRCUIT
                                                STATE OF LOUISIANA




RE:    Docket Number      2021 -CA -0864



Katherine Reznik Benoit

                          Versus - -
                                                                  Family Court of East Baton Rouge
Benjamin Paul Benoit                                              Case #:   215758
                                                                  East Baton Rouge Parish




On Application for Rehearing filed on 04/ 19/ 2022 By Katherine Reznik Benoit
Rehearing




                                                                                   pmc 4
                                                                                Page   McClen on




                                                                                Jewel E." Duke" Welch Jr.



                                                                                   ate i-
                                                                                Mitchell R. The iot




Date           A`(   1 6 2022
         r



             S" -
               V-    LJ
Rodd Naquin, Clerk